Motion by respondent Law Guardian for an adjournment of the appeal to the February 1983 Term of this court due to the current strike by the staff attorneys of the Legal Aid Society, is denied. Respondent Law Guardian is directed to serve and file a brief on or before December 3,1982, with reply briefs, if any, to be served and filed on or before December 9,1982 and the clerk is directed to calendar the within appeal for argument during the last week of the December 1982 Term. We do not recognize the current strike by the staff attorneys of the Legal Aid Society as a sufficient basis to justify the instant application seeking an adjournment of the appeal. To accept such as a basis therefor would adversely affect the rights of the parties to this appeal and the administration of justice. (See Code of Professional Responsibility, DR 1-102, subd [A], par [5].) Concur — Sullivan, J. P., Silverman, Bloom, Fein and Alexander, JJ.